Appeal from an order of the Supreme Court, Erie County (Christopher J. Burns, J.), entered February 28, 2006 in a personal injury action. The order denied plaintiff’s motion to set aside the jury verdict and for a new trial on the issues of negligence and proximate cause.
It is hereby ordered that said appeal be and the same hereby *1140is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Hurlbutt, J.P., Martoche, Centra, Fahey and Green, JJ.